DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 13-14, 16-19, 21-22 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Prejbeanu, discloses a method for forming a semiconductor memory structure, comprising: forming an interlayer over a first ferromagnetic layer, wherein forming the interlayer comprises: sputtering to form a first metal film; conducting a first oxygen treatment to the first metal film to form a first metal oxide film; sputtering to form a second metal oxide film over the first metal oxide film; to form a second metal film; and conducting a second oxygen treatment to the second metal film to form a third metal oxide film. The prior art of record, Shum, teaches sputtering a first target material; radio-frequency (RF) sputtering a second target material different from the first target material, wherein a growth mechanism of forming the second metal oxide film differs from that of forming the first metal oxide film; sputtering a third target material. The prior art of records, individually or in combination, do not disclose nor teach “forming a cap layer over the interlayer, wherein the cap layer includes a multilayered structure comprising a Co-Fe-B film, a first ruthenium (Ru) film, a tantalum (Ta) film and a second Ru film” in combination with other limitations as recited in claim 1.

The prior art of record, Prejbeanu, discloses a method for forming a semiconductor memory structure, comprising: forming a first film over a first ferromagnetic layer by sputtering and introducing an oxygen gas; forming a second film over the first film by sputtering; forming a third film over the second film by sputtering and introducing the oxygen gas; forming the first film, the second film and the third film to form an interlayer over the first ferromagnetic layer. The prior art of record, Shum, teaches sputtering a first target material; sputtering a second target material; sputtering a third target material. The prior art of record, Moriyama, teaches annealing the first film, the second film and the third film, wherein the annealing is performed immediately after the formation of the third film. The prior art of records, individually or in combination, do not disclose nor teach “forming a cap layer over the interlayer, wherein the cap layer includes a multilayered structure comprising a Co-Fe-B film, a first ruthenium (Ru) film, a tantalum (Ta) film and a second Ru film” in combination with other limitations as recited in claim 8. 

The prior art of record, Lim, discloses a method for forming a semiconductor memory structure, comprising: forming a first interlayer over a first ferromagnetic layer; forming a second ferromagnetic layer over the first interlayer; forming a second interlayer over the second ferromagnetic layer. The prior art of record, Park, teaches wherein forming the first interlayer comprises: forming a first film by direct current (DC) sputtering a first target material and introducing an oxygen gas, wherein the introduced oxygen gas forms a metal- oxygen bond at the interface with the first ferromagnetic layer; and forming a second film by radio-frequency (RF) sputtering a second target material, wherein the second target material is different from the first target material; wherein forming the second interlayer comprises: forming a third film by DC sputtering a third target material and introducing the oxygen gas; and forming a fourth film by RF sputtering a fourth target material, wherein the fourth target material is different from the third target material. The prior art of records, individually or in combination, do not disclose nor teach “forming a cap layer over the second interlayer, wherein the cap layer includes a multilayered structure comprising a Co-Fe-B film, a first ruthenium (Ru) film, a tantalum (Ta) film and a second Ru film” in combination with other limitations as recited in claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811